Citation Nr: 1133920	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  04-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than November 14, 2002, for the assignment of a 10 percent disability evaluation for diabetic retinopathy.

2.  Entitlement to a disability evaluation in excess of 10 percent for diabetic retinopathy from November 14, 2002, to April 1, 2004.

3.  Entitlement to a rating in excess of 30 percent for diabetic retinopathy since April 1, 2004.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs 




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter came to the Board of Veterans' Appeals (Board) from a June 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted a rating of 10 percent for diabetic retinopathy, assigning an effective date of November 14, 2002.  A timely appeal was filed with respect to the disability rating and effective date assigned.  

During the pendency of the Veteran's appeal, the RO awarded an increased evaluation for the service-connected diabetic retinopathy from 10 percent to 30 percent, effective April 1, 2004.  Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating had not been assigned and such rating was not assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993). 

In October 2006 and September 2010, the Board remanded these issues to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  On November 15, 2002, the Veteran filed a claim for an increased rating for diabetic retinopathy.

2.  It was not factually ascertainable for the period from November 15, 2001, to September 23, 2002, that the rating criteria had been met for a compensable evaluation for diabetic retinopathy.

3.  On September 24, 2002, the Veteran's visual acuity was 20/200 and 20/25, and it was factually ascertainable that from such date the Veteran's diabetic retinopathy had increased in severity.  

4.  On October 7, 2002, the Veteran's visual acuity was 20/60 and 20/25.

5.  On October 23, 2002, the Veteran's visual acuity was hand motion in the right eye and 20/40 in the left eye.

6.  On November 6, 2002, the Veteran's visual acuity was 20/100 and 20/40.

7.  For the period November 6, 2002, to January 30, 2002, the Veteran's diabetic retinopathy is manifested by visual acuity no worse than 20/100 and 20/40.

8.  On January 31, 2003, the Veteran's visual acuity was 20/200 and 20/40.

9.  From April 1, 2004, the Veteran's diabetic retinopathy is manifested by visual acuity no worse than 20/400 and 20/20.  


CONCLUSIONS OF LAW

1.  An effective date for the period prior to September 23, 2002, for the assignment of a compensable rating for diabetic retinopathy, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  Effective from September 24, 2002, the criteria for the assignment of a 20 percent disability rating for diabetic retinopathy have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Code 6079 (2008); 38 C.F.R. § 3.400 (2010).

3.  Effective from October 7, 2002, the criteria for the assignment of a 10 percent disability rating for diabetic retinopathy have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Code 6079 (2008); 38 C.F.R. § 3.400 (2010).

4.  Effective from October 23, 2002, the criteria for the assignment of a 30 percent disability rating for diabetic retinopathy have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Code 6070 (2008); 38 C.F.R. § 3.400 (2010).

5.  Effective from November 6, 2002, the criteria for the assignment of a 10 percent disability rating for diabetic retinopathy have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Code 6079 (2008); 38 C.F.R. § 3.400 (2010).

6.  From November 6, 2002, to January 30, 2003, the criteria for a disability rating in excess of 10 percent for diabetic retinopathy have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Code 6077 (2008).

7.  Effective from January 31, 2003, the criteria for the assignment of a 20 percent disability rating for diabetic retinopathy have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Code 6077 (2008).

8.  From April 1, 2004, the criteria for a disability rating in excess of 30 percent for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Code 6077 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in November 2002 with regard to his increased rating for diabetic retinopathy.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, the information and evidence that must be submitted by the claimant.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Such letter predated the initial December 2002 rating decision which denied entitlement to an increased rating and the June 2003 rating decision which awarded a 10 percent disability rating.  Since the diabetic retinopathy appellate issue in this case includes entitlement to an earlier effective date for the grant of the 10 percent disability rating, it constitutes a downstream issue from that of the increased rating claim (for which the November 2002 VCAA letter was duly sent), thus another VCAA notice is not required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003).  In any event, in December 2003, a VCAA letter was issued to the Veteran with regard to his claim for an earlier effective date.  Thereafter, in September 2007 another VCAA letter was issued to the Veteran with regard to his increased rating and effective date appeal.

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing the November 2002 and September 2007 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliant notice as to his increased rating claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the September 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains VA outpatient treatment records.  The Board notes that the Veteran has indicated that he has not sought private treatment with Dr. William A. Townsend and Dr. Jose A. Torres since 2002, thus the entirety of such treatment records are on file.  Additionally, the evidence of record contains VA examination reports dated in April 2004, June 2007, April 2009, and February 2011.  The examination reports are thorough and contain sufficient information to decide the increased rating issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the diabetic retinopathy increased rating and effective date issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Service connection for diabetic retinopathy was established effective July 9, 2001, and was initially rated noncompensably disabling per 38 C.F.R. § 4.84a, Diagnostic Code 6079.  The Board notes that such noncompensable rating was based on a VA examination report dated August 13, 2002, VA outpatient treatment records dated through July 9, 2002, and private treatment records from Dr. Townsend.  The Veteran did not express disagreement with the noncompensable disability rating assigned.  

On November 15, 2002, the Veteran filed an increased rating claim for diabetic retinopathy.  He reported that he had undergone surgery on November 5, 2002.  A 10 percent disability rating was assigned, effective November 14, 2002, per Diagnostic Code 6079, and a 30 percent disability rating was assigned, effective April 1, 2004, per Diagnostic Code 6077.

The Board notes that while this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543- 54 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2010).  However, as the new criteria are only applicable to claims filed on or after December 10, 2008, and the Veteran's claim was pending prior to that time, the Board will only consider the criteria under the prior regulations set forth under 38 C.F.R. § 4.84a (2008).

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

In this respect, a 30 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40, or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50, or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076.

A 50 percent disability rating is warranted for:  (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for:  (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for:  (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 6075.

A 100 percent disability rating is warranted for:  (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 6062, 6063, 6067, and 6071.

Factual Background

An April 2002 VA treatment record reflects visual acuity of 20/50 OD (right eye) and 20/30 OS (left eye).

A June 2002 VA treatment records reflects visual acuity of 20/30 OU (both eyes).  The visual field deficit was not applicable.  The diagnoses were good visual acuity; refractive error; bilateral early senile cataracts; OD inactive proliferative diabetic retinopathy; and, OS mild non-proliferative diabetic retinopathy.

An August 2002 VA examination report reflects visual acuity of 20/40 (near) OD and 20/30 (near) OS.  There was no diplopia and no visual field deficit.  The examiner diagnosed evidence of stable proliferative diabetic retinopathy status post retinal laser treatment directly related to his diabetes mellitus; mild nonproliferative diabetic retinopathy; and, refraction error.  

A September 24, 2002 VA treatment record reflects that his vision was 20/200 OD and 20/25+ OS.  In the right eye there was vitreous hemorrhage (VH), peripheral panretinal photocoagulation (PRP) retina attached by B-scan.  In the left eye there was no evidence of neovascularization of the (optic) disk (NVD), neovascularization elsewhere (NVE) or cotton-spot macular edema (CSME), scattered exudates, or venous dilation.  The impression was VH OD.

An October 7, 2002 VA treatment record reflects that his vision was 20/60 OD and 20/25+ OS.  There was VH +2 in the right eye, peripheral PRP plus NVD plus NVE.  The impression was VH OD.  

An October 23, 2002 VA treatment record reflects that the Veteran had a VH and cataract in the OD, and he was to undergo surgery.  On visual acuity testing, he was able to see hand motion OD and his visual acuity was 20/25 OS.  

VA treatment records reflect that on November 5, 2002, the Veteran underwent phacoemulsification with posterior chamber intraocular lens, para plana vitrectomy and endophotocoagulation OD.  

A November 6, 2002 post-operative VA treatment record reflects that his visual acuity was 20/100 OD and 20/40 OS.

A November 14, 2002 VA treatment record reflects that his visual acuity was 20/80 and CPH 20/70 OD, and 20/40 OS.

A December 22, 2002 VA treatment record reflects that his visual acuity was 20/80 OD, CPH 20/50, and 20/25 OS.  

A January 31, 2003 VA treatment record reflects that his visual acuity was 20/200 OD, 20/100-2 CPH, and 20/40 OS.

On April 1, 2004, the Veteran underwent a VA eye examination.  On visual acuity testing, his uncorrected visual acuity OD was 20/400 (far), and his corrected visual acuity was 20/400 (far) and 20/400 (near).  His uncorrected visual acuity OS was 20/40 (far), and his corrected visual acuity was 20/20 (far) and 20/20 (near).  There was no diplopia or visual field deficit.  His lids were intact; sclera clear; conj clear; cornea clear; and, anterior chamber was deep/quiet.  There were no retinal hemorrhages or exudates.  There were neither NVD nor NVE.  There was intact macula and nerves in both eyes.  Extraocular movements were full.  The diagnosis was proliferative retinopathy OD status post pan retinal photocoagulation treatment most probably secondary to his vasculopathic disease diabetes mellitus, and no evidence of diabetic retinopathy OS.

An April 21, 2004 VA treatment record reflects visual acuity (distance) of 20/400 OD and 20/20 OS, and visual acuity (near) of 20/200 OD and 20/20 OS.  

A June 29, 2006 VA treatment record reflects corrected visual acuity of 20/100 NIPH OD and 20/25 OS.  There were heavy laser marks and choroidal atrophy OD, no fresh hemes observed.  There were no hemes, exudates or detachments on the left eye.  The assessment was simple hyperope/presbyope; PDR; glaucoma suspect; pseudophakia OD; and incipient cats OS.  

A May 2007 VA treatment record reflects corrected visual acuity of 20/40 OD and 20/40 OS.  There was no clinically significant macular edema and stable diabetic retinopathy.  The diagnosis was stable diabetic retinopathy, proliferative history OD, OS cataract not for surgery yet, right eye pseudophakia in order.

In June 2007, the Veteran underwent a VA eye examination.  The examiner noted that the Veteran underwent phacoemulsification with posterior chamber intraocular lens, pars plana vitrectomy and endophotocoagulation OD on November 5, 2002, and Nd-YAG capsulotomy OD on November 8, 2006.  His visual acuity corrected was 20/20 OD and 20/20 OS.  The Veteran complained of OD visual field defect which he noticed 1 year prior.  There was no diplopia and on visual field by confrontation there was temporal constriction right eye.  He had full range of extraocular movements.  Goldmann perimetry was performed on June 20, 2007.  There was severe peripheral construction OD with approximately 20 degrees of central visual field remaining correlating with retinal findings.  There was moderate peripheral construction OS with approximately 32-34 degrees of central visual field remaining.  The examiner diagnosed refractive error (hypermetropia, astigmatism, presbyopia); OD pseudophakia; OS senile cataract; OD visual field constriction due to OD ischemic proliferative retinopathy (inactive) due to right side carotid stenosis; and, no diabetic retinopathy observed.  The loss of visual acuity OD, including the visual field constriction was caused by or a result of ischemic proliferative retinopathy secondary to right side carotid stenosis.  The loss of visual acuity OS is caused by or a result of refractive error and senile cataract.  The visual acuity variation in OD during the period including June 2002 to October 2002 was attributed to ischemic proliferative retinopathy with VH.  During that period, the Veteran had a variable profound visual impairment OD.  On November 5, 2002, he had a phacoemulsification with intraocular lens implant, pars plana vitrectomy, and endophotocoagulation OD.  The OD visual acuity improved but then worsened again due to an after cataract that obscured vision.  On November 8, 2006, he had OD Nd-YAG capsulotomy with the subsequent improving of OD vision as a result.  The loss of vision, including cataracts, is not caused by or a result of diabetes mellitus, type II.  

A December 2007 VA treatment record reflects corrected vision of 20/25 OD and 20/50 OS.  He reported a distortion sensation in OS.  The diagnosis was diabetic retinopathy, proliferative history OD, OS cataract not for surgery yet, OD pseudophakia in order, OS macular thickening with questionable membrane.  

An April 2008 VA treatment record reflects corrected vision of 20/25 OD and 20/80 left eye.  

A June 2008 VA treatment record reflects corrected vision of 20/30 OD and 20/200 OS.  The conjunctiva was clear.  The assessment was diabetic retinopathy stable.  

In April 2009, the Veteran underwent a VA eye examination.  The examiner reviewed the claims folder and summarized the prior findings.  On examination, his corrected vision (far) was 20/20-1 OD and 20/40-1 OS.  The Veteran complained of OS blurred vision since 5 to 6 months ago.  He denied ocular pain.  The examiner diagnosed refractive error (hypermetropia, astigmatism, presbyopia); OD pseudophakia; OS senile cataract; OD ischemic proliferative retinopathy active due to right side carotid stenosis; and, hypertensive retinopathy grade 1.  The examiner stated that the loss of visual acuity OD is caused by or a result of ischemic proliferative retinopathy secondary to right side carotid stenosis.  The loss of visual acuity OS is caused by or a result of his refractive error and senile cataract.  The loss of vision, including cataracts, is not caused by or a result of diabetes mellitus, type II.

In February 2011, the Veteran underwent another VA examination.  The examiner noted review of the claims folder.  The Veteran did not have any ocular complaints at the time of the examination.  There was no improvement on manifested refraction.  There was no diplopia.  There was mild peripheral constriction in both eyes, with no scotoma noted.  Goldmann perimetry was performed on March 2, 2011, which showed moderate peripheral nasal construction with approximately 25 degrees of central visual field remaining secondary to proliferative ischemic retinopathy in the right eye, and was within normal limits in OS.  The examiner diagnosed refractive error (hypermetropia, astigmatism, presbyopia), bilateral pseudophakia; bilateral pterygium; OD ischemic proliferative retinopathy, inactive, due to multifactorial etiology that include right side carotid stenosis, diabetes mellitus, type II, arteriosclerotic disease and hypertensive vascular disease; and, hypertensive retinopathy grade 1.  The examiner stated that the loss of visual acuity OD was caused by or a result of ischemic proliferative retinopathy secondary to the following multifactorial factors:  right side carotid stenosis, diabetes mellitus, type II, arteriosclerotic disease and hypertensive vascular disease.  The loss of visual acuity OS was caused by or a result of his refractive error.  In regard to the estimate of the best corrected visual acuity during the period June 2002 to October 2002, the examiner opined that the best estimate is the actual visual acuity recorded during the mentioned period of time.  In this case, the visual acuity varied and that variation depended on the amount of hemorrhage on the vitreous obscuring the visual axis on a given moment.  The examiner opined that the Veteran's potential best corrected visual acuity during that period of time is 20/20 because it is the visual acuity recorded today after resolving the VH, extracting the cataract and opening the posterior capsule after cataract that obscured the vision (since this was not done at the time, corrected visual acuity of 20/20 is not established).  The examiner stated that the medical opinion given in June 2007 also explains the visual acuity variations in the Veteran's OD during the period including June to October 2002.


Effective date earlier than November 14, 2002 for 10 percent rating

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105.

In May 2002, the Veteran filed an original claim for compensation.  In an October 2002 rating decision, the RO granted entitlement to service connection for diabetic retinopathy, and assigned a noncompensable rating, effective July 9, 2001.  Such rating decision was issued to the Veteran on October 28, 2002.  On November 15, 2002, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, requesting an increased evaluation for his diabetic retinopathy as he had undergone surgery on November 5, 2002.  The Veteran did not specifically express disagreement with the noncompensable disability rating assigned in the October 2002 rating decision, but rather requested an increased rating based on the recent surgery.  Thus, the October 2002 rating decision is final.  38 U.S.C.A. § 7105.  

In fixing an effective date for an award of increased compensation, VA must make two essential determinations.  It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.

With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

Once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increased benefits:  1) report of examination or hospitalization by VA or uniformed services; 2) evidence from a private physician or layman; and 3) examination reports, clinical records, and transcripts of records received from State and other institutions.  38 C.F.R. § 3.157.

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992).

Initially, the Board notes that in establishing the noncompensable rating in the October 2002 rating decision, the RO considered findings in an August 13, 2002 VA examination report; VA outpatient treatment records on file through July 9, 2002; and, private medical records from Dr. Townsend through March 4, 2002.  A 10 percent disability rating was assigned, effective November 14, 2002.  Such date corresponds to the date of a VA outpatient treatment record which reflects that his visual acuity was 20/80 and CPH 20/70 OD, and 20/40 OS.  Thus, the RO determined that it was factually ascertainable that an increase in disability had occurred effective November 14, 2002, and that a 10 percent disability rating was warranted from such date.  Nonetheless, the Board will review the medical records for the year prior to November 15, 2002 (date of receipt of claim), to determine whether it was factually ascertainable that his service-connected disability had increased in severity.  See 38 C.F.R. § 3.400(o)(2).

As detailed hereinabove, the Veteran had a range of visual acuity measurements between June and November 2002.  They ranged from 20/30 OU to only hand motion OD and 20/25 OS in October 2002.  The June 2007 VA examiner explained that the loss of visual acuity OD, including the visual field constriction was caused by or a result of ischemic proliferative retinopathy secondary to right side carotid stenosis.  The loss of visual acuity OS is caused by or a result of refractive error and senile cataract.  The examiner explained that the visual acuity variation in OD during the period June to October 2002 was attributed to ischemic proliferative retinopathy with VH.  During that period, he had a variable profound visual impairment OD.  Following the November 5, 2002 procedure, he had OD visual acuity improvement but it then worsened due to an after cataract that obscured vision.  Following the November 8, 2006 procedure, OD vision improved.  The examiner opined that his loss of vision, including cataracts was not caused by or a result of diabetes mellitus, type II.  The April 2009 VA examiner opined that the Veteran's loss of visual acuity OD was caused by or a result of ischemic proliferative retinopathy secondary to right side carotid stenosis.  His loss of visual acuity OS was caused by or a result of his refractive error and senile cataract.  The examiner opined that his loss of vision, including cataracts, was not caused by or a result of diabetes mellitus, type II.  The February 2011 VA examiner opined, however, that the Veteran's loss of visual acuity OD was caused by or a result of ischemic proliferative retinopathy secondary to the right side carotid stenosis, diabetes mellitus, arteriosclerotic disease and hypertensive vascular disease, and that his loss of visual acuity OS was caused by or a result of his refractive error.  The VA examiner explained that his best corrected visual acuity from June to October 2002 varied depending on the amount of hemorrhage on the vitreous obscuring the visual axis on a given moment.  The examiner opined that with regard to an estimate of the best corrected visual acuity during that period, the best estimate was the actual visual acuity recorded during that time period.  

Based on the examiner's opinions, it is clear that since June 2002 the Veteran's visual acuity has been affected by his nonservice-connected right side carotid stenosis and arteriosclerotic disease.  But although both the June 2007 and April 2009 VA examiners opined that his loss of visual acuity OD was the result of his ischemic proliferative retinopathy due to right side carotid stenosis, not his diabetes mellitus, the February 2011 VA examiner stated that his loss of visual acuity OD was caused by ischemic proliferative retinopathy secondary to right side carotid stenosis, diabetes mellitus, arteriosclerotic disease, and hypertensive vascular disease.  Thus, the February 2011 VA examiner opined that his service-connected diabetes mellitus and service-connected hypertensive vascular disease (service connection is in effect for hypertension, effective August 18, 2002) were contributing factors to his ischemic proliferative retinopathy.  It should be noted that the Court has held that when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, as the Veteran's service-connected diabetes mellitus and hypertension were viewed by one examiner as a contributing factor to his ischemic proliferative retinopathy, the Board will accept the visual acuity readings taken during the respective time periods.  However, with regard to the visual acuity readings for the OS, both the April 2009 and February 2011 VA examiners indicated that his decreased visual acuity was due to refractive error and cataracts which are not service-connected.  Thus, the Veteran's corrected visual acuity OS is 20/20 for rating his diabetic retinopathy (the diagnostic criteria only consider corrected visual acuity measured at 20/40 and below).

The June 2002 VA treatment record reflects that a noncompensable rating is warranted for his diabetic retinopathy based on visual acuity of 20/30 OU.  Likewise, the August 2002 VA examination report findings of visual acuity also support a noncompensable rating.  Thus, it was not factually ascertainable that his visual acuity had increased in severity for these periods, and for any period between November 15, 2001, and June 2002.  

In consideration of the visual acuity reading recorded on September 24, 2002, a 20 percent disability rating is warranted per Diagnostic Code 6077, for vision in 1 eye of 20/200 and vision in the other eye 20/40 (rounded up).  In consideration of the visual acuity reading recorded on October 7, 2002, a 10 percent disability rating is warranted per Diagnostic Code 6079, for vision in 1 eye of 20/70 (rounded up) and vision in the other eye 20/40 (rounded up).  As of October 23, 2002, a 30 percent disability rating is warranted per Diagnostic Code 6070 for blindness in 1 eye, having only light perception, in this case only hand motion, and 20/40 (rounded up) in the other eye.  Following his November 5, 2002 procedure, on November 6 his visual acuity warrants a 10 percent rating, in consideration of vision in 1 eye of 20/100 and vision in the other eye of 20/40.  Thus, the Board finds that it is factually ascertainable that his disability had increased in severity for certain periods prior to November 15, 2002.  A 20 percent disability rating is awarded effective September 24, 2002; a 10 percent disability rating is awarded, effective October 7, 2002; a 30 percent disability rating is awarded, effective October 23, 2002, and a 10 percent disability rating is awarded, effective November 6, 2002.

Disability rating in excess of 10 percent from November 14, 2002

The visual acuity readings reflected in the November 14 and December 22, 2002 VA treatment records would not warrant a disability rating in excess of 10 percent per the visual acuity criteria.  The visual acuity reading of 20/200 OD and 20/40 OS reflected in the January 31, 2003 VA treatment record warrants a 20 percent disability rating per Diagnostic Code 6077.  Thus, a 20 percent disability rating is awarded for diabetic retinopathy, effective January 31, 2003.  There are no other visual acuity readings which would warrant a disability rating in excess of 20 percent from such period.  

A higher rating in contemplation of impairment of field vision is not warranted, as VA examiners have not indicated any visual field deficit for the period November 14, 2002, to March 31, 2004.  

There is no other diagnostic criteria for diseases of the eye which could provide for a disability rating in excess of 10 percent for the period November 14, 2002, to January 30, 2003, and for a disability rating in excess of 20 percent for the period from January 31, 2003.

Disability rating in excess of 30 percent from April 1, 2004

The visual acuity reading reflected in the April 1, 2004 VA examination report is 20/400 OD and 20/20 OS.  Thus, the 30 percent disability rating in effect is warranted from such date per Diagnostic Code 6077.  The visual acuity readings reflected in the subsequent treatment records and VA examination reports do not support a disability rating in excess of 30 percent.  In fact, his visual acuity appears to have improved since the April 1, 2004 VA examination; however, the Board will not disturb the current evaluation.

The Board acknowledges the Veteran's complaints of OD visual field defect in June 2007, which he reported had been present for a year.  The examiner, however, opined that his OD visual field constriction was due to OD ischemic proliferative retinopathy (inactive) due to right side carotid stenosis, and no diabetic retinopathy was observed.  Thus, there is no basis for assigning a disability rating in contemplation of impairment of field vision.  

There is no other diagnostic criteria for diseases of the eye which could provide for a disability rating in excess of 30 percent from April 1, 2004.

Extraschedular evaluation

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran has provided statements that during work he has to carry wipes and has to take extra breaks to take care of his hemorrhoids.  

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected diabetic retinopathy is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  It has not been shown or suggested that gainful employment is precluded due to his diabetic retinopathy.  The Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claim for diabetic retinopathy, and thus the Board finds it unnecessary to consider entitlement at this juncture.


ORDER

An effective date for the period prior to September 23, 2002, for the assignment of a compensable rating for diabetic retinopathy, is denied.  

An effective date of September 24, 2002, for the assignment of a 20 percent disability rating for diabetic retinopathy, is allowed, subject to the regulations governing the award of monetary benefits.

An effective date of October 7, 2002, for the assignment of a 10 percent disability rating for diabetic retinopathy, is allowed, subject to the regulations governing the award of monetary benefits.

An effective date of October 23, 2002, for the assignment of a 30 percent disability rating for diabetic retinopathy, is allowed, subject to the regulations governing the award of monetary benefits.

An effective date of November 6, 2002, for the assignment of a 10 percent disability rating for diabetic retinopathy, is allowed, subject to the regulations governing the award of monetary benefits.

From November 6, 2002, to January 30, 2003, entitlement to a disability rating in excess of 10 percent for diabetic retinopathy is denied.

From January 31, 2003, entitlement to a disability rating of 20 percent for diabetic retinopathy is allowed, subject to the regulations governing the award of monetary benefits.

From April 21, 2004, entitlement to a disability rating in excess of 30 percent for diabetic retinopathy is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


